Citation Nr: 1701481	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  06-03 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Army from September 1951 to September 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In decisions dated in December 2009, May 2011, and August 2011, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.  The Board notes that an August 2016 VA examination was associated with the record after the August 2016 supplemental statement of the case.  However, given the favorable disposition in this decision, the Board finds that there is no prejudice to the Veteran in proceeding with the adjudication of this claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his service-connected disabilities render him unable to obtain or maintain substantially gainful employment.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).

  
REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1555; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad, 5 Vet. App. at 529; VAOPGCPREC 75-91 (Dec. 27 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to a service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In this case, the Veteran's claim for entitlement to a TDIU was raised during the course of his increased rating claim for residuals of a left humerus fracture.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran filed his increased rating claim on March 24, 2005.  During the relevant appeal period, the Veteran has been in receipt of a noncompensable disability rating for a scar and bone loss in the anterior iliac crest, a 10 percent disability rating for a disfiguring scar of the face, and a 30 percent disability rating for residuals of a left humerus fracture.  As of April 29, 2010, the Veteran also became service-connected for limitation of motion of the left elbow associated with residuals of a left humerus fracture.  The Veteran had a combined disability rating of 40 percent prior to April 29, 2010, and a 50 percent combined disability rating thereafter.

As the Veteran fails to meet the schedular percentage standards of 38 C.F.R. § 4.16(a), the claim for a TDIU may only be considered under 38 C.F.R. § 4.16(b).  Pursuant to the August 2011 Board Remand, the appeal for a TDIU was referred to the Director of Compensation and Pension Service (Director) for consideration of an evaluation under 38 C.F.R. § 4.16(b).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); VAOPGCPREC 6-96.  In August 2016, the Director adjudicated and denied entitlement to a TDIU under 38 C.F.R. § 4.16(b).  As such, the Board may consider, de novo, whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16(b), which provides that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007).  VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

Prior to the current appeal period, an April 2003 VA examination evaluated the severity of the Veteran's scars.  The Veteran reported having mild to moderate pain from his left facial scar and the scar in the right anterior iliac crest area.  The examiner noted that the Veteran had moderate pain to the scars on examination.  The scars were described as stable and superficial with no inflammation, edema, or keloid formation.  The examiner also stated that there was no limitation of motion or function caused by the scars.

During a subsequent July 2005 VA examination related to the Veteran's residuals of a left humerus fracture, the Veteran described having constant left arm pain that was an 8 out of 10, and a 5 to 6 out of 10 with medication.  According to the examiner, the left shoulder had an overall decreased range of motion and severe guarding.  The functional loss of range of motion in the left shoulder was due to pain.  In describing the effects of the Veteran's disability on his occupation and daily activities, the examiner noted that the Veteran was right-handed.  Partly as a result of his left shoulder, the Veteran needed assistance with dressing the upper torso.  He was otherwise independent in his activities of daily living.

In a January 2006 VA treatment record, the Veteran reported suffering from left arm pain that was a 5 to 6 out of 10 in its severity all the time.  Range of motion testing revealed that his left shoulder had 70 degrees of flexion, 80 degrees of abduction, 35 degrees of extension, 50 degrees of internal rotation, and 70 degrees of external rotation.  His left upper extremity strength could not be evaluated due to pain.  A March 2006 VA treatment record also noted that the Veteran's left upper extremity had decreased strength, endurance, and active range of motion.  In August 2006, the Veteran reported left upper extremity numbness and weakness.  The record noted that he was modified independent in his activities of daily living and required assistance with dressing and buttoning.

In a subsequent December 2009 VA treatment record, the Veteran's wife reported that he was fully functional with activities of daily living including chores, cooking, and taking care of plants.  However, as a result of the pain in his arm, he had difficulties completing tasks that he could previously accomplish such as repairing tables and chairs.  The record also noted that the reports of the Veteran's wife needed to be treated cautiously due to her cognitive difficulties.

During an April 29, 2010 VA examination to evaluate the Veteran's residuals of a left humerus fracture, the Veteran reported experiencing pain and suffering from severe weekly flare ups that lasted for hours.  Flare ups were precipitated by left arm movement, and led to difficulty moving the left arm.  Medication was an alleviating factor.  The Veteran's left shoulder had 80 degrees of flexion and abduction with pain beginning at 50 degrees.  He also had 70 degrees of external and internal rotation with pain beginning at 70 degrees.  His left elbow had 100 degrees of flexion with pain beginning at 90 degrees.  There was also 100 degrees of extension, 80 degrees of pronation, and 85 degrees of supination.

The examiner determined that the Veteran's disability prevented him from engaging in activities such as chores, shopping, exercise, sports, and recreation.  The disability also had a severe effect on bathing, dressing, toileting, and grooming. There was a moderate effect on traveling and no effect on feeding.  The examiner also noted that the Veteran suffered from a decreased left shoulder and left elbow range of motion as well as left upper extremity weakness as a result of the disability.  In light of these issues, the examiner assessed that his current level of disability due to service-connected residuals of a left humerus fracture was severe.

The Veteran's service-connected residuals of a left humerus fracture were also assessed during an August 2016 VA examination.  At that time, the Veteran reported suffering from daily left arm and shoulder pain that flared up during overhead activities.  The pain was a 6 out of 10 in its severity.  This issue made it difficult to reach for higher shelves, and the Veteran did not receive relief from the use of Tylenol or tramadol. 

The Veteran's left shoulder range of motion was still abnormal with 105 degrees of flexion and abduction; and 65 degrees of external and internal rotation.  The Veteran's left shoulder muscle strength was also reduced, with a 4 out of 5 rating for both forward flexion and abduction.  The examiner was unable to state without resorting to mere speculation whether pain, weakness, fatigability, or incoordination significantly limited his functional ability with repeated use over a period of time. The examiner stated that the Veteran's pain could significantly limit his functional ability during flare ups or when the joint is used repeatedly over a period of time, but he could not express the additional limitation in terms of range of motion without speculation.  The examiner opined that the Veteran's residuals of a left humerus fracture did not impact the Veteran's ability to perform any type of occupational task.

The Veteran asserts that he has been unable to maintain employment since 1957 as a result of his residuals of a left humerus fracture and all of his service-connected disabilities.  See September 2011 Veteran's Application for Increased Compensation Based on Unemployability.  The Veteran completed high school.  He has not received any education or training since he became too disabled to work.

The Board notes that the record also contains a December 1968 VA Net Worth and Employment Statement in which the Veteran reported that he retired from his work as a machine operator in 1967 as a result of his physical condition.  During a subsequent September 1987 Board Hearing, the Veteran reported that he had to stop working in 1967 as a result of a disc injury to his lumbar spine.  See September 1987 Board Hearing Transcript, page 1-2.  He explained that he had previously worked despite having left arm pain.  An April 2003 VA examination also reported that the Veteran retired in 1967 when he was disabled due to discogenic disease.  However, during the April 2010 VA examination, the examiner noted that the Veteran retired from working in a factory in 1951 as a result of his left humerus fracture.

Despite the inconsistencies in the record regarding the exact date of the Veteran's retirement, the record reflects that he has not worked for several decades.  In addition, although the Veteran indicated that the lumbar spine injury was the cause of his retirement many years ago, the Board finds that the evidence is at least in equipoise on the question of whether the severity of the Veteran's service-connected disabilities during the current appeal period prevented him from maintaining substantially gainful employment.  

During this period, the Veteran experienced left arm pain, decreased range of motion, weakness, and required assistance with dressing the upper portion of his body.  The Veteran's wife also reported that his pain left him unable to engage in tasks such as repairing furniture and chairs.  In addition, left arm movement, including overhead work, led to flare ups.  The April 2010 VA examination also reflected that the Veteran's limitation of motion of the left elbow and residuals of left humerus fracture prevented him from participating in certain physical activities such as chores, shopping, exercise, sports, and recreation.  While the Board acknowledges the August 2016 VA examiner's negative opinion, the Board does not find that it provides much probative value.  In finding that the Veteran's disability would not impact his ability to perform any type of occupational task, the examiner failed to address the Veteran's report that overhead work led to flare ups.

The evidence from this period demonstrates that the Veteran's service-connected disabilities prevented him from participating in many of the occupational tasks associated with physical employment.  The record also reflects that the Veteran's only occupational experience is in physical employment.  Furthermore, the evidence does not show that the Veteran has received training that would be applicable to a different type of employment.  The Board has considered the Veteran's functional capacity and work experience in determining that no type of employment would appear to be appropriate for the Veteran.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Board acknowledges that the Veteran appears able to perform certain aspects of daily living.  However, the law recognizes that a person may be too disabled to engage in employment although he or she is fairly comfortable at home or upon limited activity.  See 38 C.F.R. § 4.10.  In addition, a Veteran does not have to prove that he is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award.  See 38 C.F.R. § 3.340(a); Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Resolving all benefit of the doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation, and entitlement to a TDIU on an extraschedular basis is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 



ORDER

Entitlement to an extraschedular TDIU is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


